Citation Nr: 0720145	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of prostate cancer with status post radical retropubic 
prostatectomy.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973 and from September 1982 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that denied the veteran's claim of entitlement to a 
compensable evaluation for his residuals of prostate cancer 
with status post radical retropubic prostatectomy.  

In October 2004 this matter was remanded for additional 
evidentiary development.  Following examination in August 
2005, the noncompensable rating was increased to 10 percent, 
effective from the date in December 2001 that the veteran 
filed a claim for an increased rating.  This matter was 
remanded again in February 2006 for additional evidentiary 
development.  Subsequent to VA examination in August 2006, 
the 10 percent rating was increased to 20 percent, effective 
from the December 2001 date.  The appeal continues.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At that hearing, 
the veteran raised the issues of entitlement to service 
connection for prostate cancer.  The Board reiterates 
information that was provided to the veteran in the Board's 
October 2004 remand decision.  As pointed out in the 
introduction section of that decision, as a result of the 
RO's grant in September 1999, service connection has already 
been established for prostate cancer, and it has been rated 
on the basis of the residuals of the cancer since that time.  

The veteran is entitled to special monthly compensation on 
account of anatomical loss of a creative organ, effective 
from March 1, 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

When this claim was before the Board in October 2004, it was 
remanded for additional evidentiary development, to include a 
contemporaneous examination.  At that time, it was noted that 
the veteran's service-connected disability was rated 
according to Diagnostic Code (DC) 7528 if there are malignant 
neoplasms of the genitourinary system.  It was pointed out 
that this noteworthy because if the veteran had either a 
recurrence of his prostate cancer or a metastasis of his 
disease, the disability would be evaluated under DC 7528, 
with a minimum rating of 100 percent, rather than DC 7527.  
Under DC 7528, if there has been no local recurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Pursuant to DC 7527, under which the veteran is currently 
evaluated, prostate gland injuries, infection, hypertrophy or 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

A VA examination was conducted in August 2005.  As a result 
of findings made at that time, the noncompensable rating in 
effect for the veteran's prostate condition was increased to 
10 percent in an October 2005 rating decision.  

When this claim was last before the Board in February 2006, 
the matter was again remanded for further development.  In 
doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran to 
be afforded a VA examination to determine the nature, extent 
and severity of his service-connected residuals of prostate 
cancer with status post radical retropubic prostatectomy, to 
specifically include an assessment regarding whether there 
has been either a metastasis or a recurrence of his prostate 
cancer.  In doing so, the Board set forth detailed questions 
for the examiner to answer in order to aid in the evaluation 
of the veteran's condition under the criteria set forth in 
the rating codes.  At the time of the VA examination in 
August 2006, the veteran reported that his urinary control 
was generally good.  He maintained good control by frequency 
of urination about every hour and a half and nocturia times 
two.  With a full bladder, he experienced some stress 
incontinence with sudden standing or bending, and he 
experienced some degree of urgency incontinence causing 
dampness to his underwear.  He did not need to wear absorbent 
pads.  

At the August 2006 examination, it was noted that the 
veteran's actual cancer activity was uncertain.  A follow-up 
bone scan was scheduled for later that month.  However, no 
records dated subsequent to the August 2006 examination 
report are of record.  

In an October 2006 rating action, the veteran's 10 percent 
rating was increased to 20 percent, primarily based on 
clinical findings made at the August 2006 examination.  

At the May 2007 personal hearing, the veteran testified that 
his cancer had reoccurred and was slowly progressing.  He had 
considered wearing absorbent materials as he had experienced 
some leakage.  

It is concluded that records of the veteran's treatment 
subsequent to the most recent examination in August 2006 
should be associated with the claims folder.  Moreover, after 
all outstanding treatment records are associated with the 
claims file, the Board further concludes that the veteran 
must be afforded a contemporaneous and thorough VA 
genitourinary examination to clarify the nature and extent of 
his service-connected residuals of prostate caner with status 
post radical retropubic prostatectomy, to specifically 
include whether he has had a recurrence or metastasis of the 
disease.  38 U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his prostate condition since VA 
examination in August 2006.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA 
examination to determine the nature, 
extent, and severity of his service-
connected residuals of prostate cancer 
with status post radical retropubic 
prostatectomy, to specifically include 
an assessment regarding whether there 
has been either a metastasis or a 
recurrence of his prostate cancer.  

It is imperative that the examiner who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing should be 
accomplished, and the examiner should 
state whether there has been a 
recurrence or metastasis of the 
veteran's prostate cancer.  

In addition, the examiner should 
indicate whether the veteran's status 
residuals of prostate cancer with post 
radical retropubic prostatectomy is 
manifested by leakage, and if so, 
whether it requires the wearing of 
absorbent materials that must be 
changed less than or more than two 
times a day.  The examiner should also 
report the veteran's urinary frequency 
for daytime and evening voiding, to 
include whether it causes him to awaken 
at night.  In addition, the examiner 
should state whether there is urinary 
retention requiring intermittent or 
continuous catheterization.  Finally, 
the examiner must report whether the 
veteran's condition is productive or 
urinary tract infections, and if so, 
the frequency of those infection s as 
well as whether they require long-term 
drug therapy hospitalization, drainage 
and/or requiring continuous intensive 
management.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any additional 
development deemed necessary by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
adjudicate the veteran's claim.  

4.  If the determination of the claim 
remains less than fully favorable, the 
veteran and his representative must be 
furnished a Supplemental Statement of 
the Case (SSOC) and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



